DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,852,067 (a parent case serial # 15/770189). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the patent includes all required limitations in the claim 16.
Claim Objections
Claims 28 and 35 are objected to because of the following informalities: “a second adjacent stacked plate” should read –an adjacent stacked plate-- for a correct order, since there is no first adjacent stacked plate is recited.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26, 30, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velte (US PGPub No. 2013/0126137) in view of Fuerschbach (US Patent No. 4,872,578).
Regarding claim 16, Velte (Figs. 3, 4 and 7-10) discloses a stacked-plate heat exchanger, comprising:
a plurality of stacked plates (plate 6) stacked one on top of another (see Fig. 10);
wherein the plurality of stacked plates include a plurality of first stacked plates (plates 6 with downwardly offset dome 10) and a plurality of second stacked plates (plates 6 with upwardly offset dome 10) stacked alternately one on top of another in a stacking direction (in an up-down direction of Fig. 10);
wherein each of the plurality of stacked plates includes a rim disposed around a periphery and extending in the stacking direction (17 and 18);
wherein the rim of each of the plurality of stacked plates lies against the rim of an adjacent stacked plate of the plurality of stacked plates (see Fig. 10);
wherein pairs of adjacent stacked plates each delimit one of a first cavity for the passage of a first fluid (fluid flowing in hole 8a within the dome 10 and within the plates 6) and a second cavity for the passage of a second fluid (fluid flowing within the openings 13 and between the plates 6, Fig. 9), such that the pairs of adjacent stacked plates respectively define the first cavity and the second cavity in an alternating manner in the stacking direction (see Fig. 10);
wherein the plurality of stacked plates each has an end region (see Fig. 7) disposed in a longitudinal direction (parallel to the firs) that includes a first opening (8a) for the first fluid and a plurality of second openings (13), arranged around the first opening, for the second fluid;
wherein at least a portion of the second cavity is arranged in a region of the plurality of second openings (the second region includes the region of the fluid flowing within the openings 13);
wherein at least some of the plurality of stacked plates include a plurality of webs (the rib between the openings 13), each web of the plurality of webs arranged between two adjacent second openings of the plurality of second openings (see Fig. 9).
Velte fails to disclose wherein a support structure mutually supports the plurality of stacked plates in an edge region of the plurality of stacked plates to stabilize the second cavity;
wherein the support structure is arranged in a region of the plurality of second openings; and
wherein the plurality of webs includes a plurality of stamped webs that project into the second cavity and lie against a stamped web of the adjacent stacked plate to form the support structure.
Fuerschbach discloses wherein a support structure (the structure having projections 24 and 28 in the plates) mutually supports the plurality of stacked plates (12) in an edge region of the plurality of stacked plates (at the distal edges of the plates) to stabilize the second cavity (the projections 24 and 28 are spacers to keep a distance of the adjacent plates);
wherein the support structure is arranged in a region of the plurality of second openings (between the openings 20 and 22); and
wherein the web (portion of the plate between openings 20 and 22, Fig. 1) includes a plurality of stamped webs (projections 24, 28) that project into the second cavity (one of the projections projecting into the first/second space between the plates) and lie against a stamped web of the adjacent stacked plate to form the support structure (the projection 24 lies on projection 24’ of an adjacent plate, for example).
Thus, the projections or stamped webs may be provided in the ribs between openings 13 in Volte. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein wherein a support structure mutually supports the plurality of stacked plates in an edge region of the plurality of stacked plates to stabilize the second cavity; wherein the support structure is arranged in a region of the plurality of second openings; and the plurality of webs includes a plurality of stamped webs that project into the second cavity and lie against a stamped web of the adjacent stacked plate to form the support structure in Velte as taught by Fuerschbach in order to be protected under pressures by the use of the projections (col. 5, lines 23-34).
Regarding claim 17, Velte as modified further discloses wherein the plurality of stacked plates are formed such that a stacked plate of the plurality of stacked plates (the second from the topmost plate 6 in Fig. 10), in the region of the plurality of second openings, has a distance from a first adjacent stacked plate of the plurality of stacked plates (has a distance from the topmost plate 6 that defines the flow channels from openings 13) and lies against a second adjacent stacked plate of the plurality of stacked plates that is disposed on an opposite side of the stacked plate (the second from the topmost plate 6 lies and connects to the plate 6 below it at the region of openings 13).
Regarding claim 18, Velte as modified further discloses wherein the distance from the stacked plate to the first adjacent stacked plate is defined by the support structure (the projections 24 and 28 keep the distance between the two plates).
Regarding claim 19, Velte as modified further discloses a charge air cooler (paragraph 0003), comprising a stacked-plate heat exchanger according to Claim 16, wherein: the first fluid is charge air of a charging arrangement and is directed through the first cavity (Fig. 3 is an improvement of prior art air cooler fed to an engine, paragraph 0003 and is directed to hole 8a of the heat exchanger, see paragraph 0041); and the second fluid is a cooling medium and is directed through the second cavity (cooling air, see paragraph 0041).
Regarding claim 20, Velte as modified further discloses an internal combustion engine, comprising a charging arrangement and a charge air cooler according to Claim 19, wherein charge air of the charging arrangement is cooled by the charge air cooler (paragraph 0003 of Velte discloses an internal combustion engine where the air fed into the engine is cooled in the air cooler).
Regarding claim 21, Velte as modified further discloses wherein the first cavity is fluidically sealed independently of the support structure (the first cavity with a fluid flow in the hole 8a is sealed at the dome 10 which is independently from the projections 24 and 28).
Regarding claim 22, Velte as modified further discloses wherein the support structure is structured separately and independently from the rim of each of the plurality of stacked plates (the projections 24 and 28 are separate and independent structures from the rims 17 and 18).
Regarding claim 23, Velte as modified further discloses wherein the plurality of stacked plates each have a stamped portion (dome 10, see Fig. 10) protruding therefrom in the stacking direction, the stamped portion at least partially surrounding the first opening (8a); and the plurality of second openings are disposed in the stamped portion (the openings are provided in the dome 10).
Regarding claim 24, Velte as modified further discloses wherein the plurality of webs are each defined by a section of the stamped portion disposed between the two adjacent second openings (the ribs between each of the openings 13 are sections of the dome 10).
Regarding claim 25, Velte as modified further discloses wherein the plurality of stamped webs project from the stamped portion (the projections from Fuerschbach are provided in the ribs between each of the openings 13, which are projected and connected to respective projections of the adjacent plates).
Regarding claim 26, Velte as modified further discloses wherein: the stamped portion of each of the plurality of first stacked plates (domes 10 in plates 6 with downwardly offset dome 10) protrudes therefrom in a first direction (downward direction of Fig. 10); the plurality of stamped webs of each of the plurality of first stacked plates project from the stamped portion in a second direction opposite the first direction (the projections from Fuerschbach includes upward projection 28 and downward projections 24); the stamped portion of each of the plurality of second stacked plates (domes 10 in plates 6 with upwardly offset dome 10) protrudes therefrom in the second direction (upward direction of Fig. 10); and the plurality of stamped webs of each of the plurality of second stacked plates project from the stamped portion in the first direction (the projections from Fuerschbach includes upward projection 28 and downward projections 24).
Regarding claim 30, Velte discloses a plurality of stacked plates stacked one on top of another;
wherein the plurality of stacked plates include a plurality of first stacked plates and a plurality of second stacked plates stacked alternately one on top of another in a stacking direction;
wherein each of the plurality of stacked plates includes a rim disposed around a periphery and extending in the stacking direction;
wherein the rim of each of the plurality of stacked plates lies against the rim of an adjacent stacked plate of the plurality of stacked plates; wherein pairs of adjacent stacked plates each delimit one of a first cavity for the passage of a first fluid and a second cavity for the passage of a second fluid, such that the pairs of adjacent stacked plates respectively define the first cavity and the second cavity in an alternating manner in the stacking direction;
wherein the plurality of stacked plates each has an end region disposed in a longitudinal direction that includes a first opening for the first fluid and a plurality of second openings for the second fluid (see rejection of claim 16 for the above limitations);
wherein the plurality of stacked plates each have a stamped portion protruding therefrom in the stacking direction, the stamped portion at least partially surrounding the first opening; wherein the plurality of second openings are disposed in the stamped portion and are arranged around the first opening (see the rejection of claim 23 above);
wherein the plurality of stacked plates each include a plurality of webs (the rib between the openings 13), each web of the plurality of webs arranged between two adjacent second openings of the plurality of second openings (see Fig. 9).
Velte fails to disclose wherein a support structure mutually supports the plurality of stacked plates in an edge region of the plurality of stacked plates; and
wherein the plurality of webs includes a plurality of stamped webs that project from the stamped portion and lie against a stamped web of the adjacent stacked plate to form the support structure.
Please see the teachings of Fuerschbach in claim 16 above.
Regarding claim 31, please see the rejection of claim 26 above.
Regarding claim 33, please see the rejection of claim 21 above. 
Regarding claim 34, please see the rejection of claim 22 above.
Allowable Subject Matter
Claim 27-29, 32 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The Figs. 1-7 of Fuerschbach shows the projection pairs 24, 24’ and 28, 28’ protrudes a distance and contact the respective projection in adjacent plates. The distance is only a portion of or less than flange 14 as shown in Figs. 3 and 6. Thus, Velte in view of Fuerschbach fails to disclose the first distance is equal to the second distance as required in claims 27 and 32.
 Further, although Fuerschbach discloses a plurality of unstamped webs between the openings (flat areas between the openings 18 and 22), the flat area does not lie against any another structure (since the flat area is spaced from adjacent flat area of adjacent plate by the projections). Thus, Fuerschbach fails to disclose a plurality of unstamped webs that lie against an unstamped web of a second adjacent stacked plate of the plurality of stacked plates required in claims 28 and 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763